DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 10/7/21 is acknowledged.
No claims are presently withdrawn due to the amendment made to the claims filed 10/7/21. Claims 1-18 and 20 are now pending in the application and are examined below.
Claim Objections
Claims 1, 10, 11, 14, and 15 are objected to because of the following informalities:  
“a user’s” in claim 1, lines 15, 20, and 21 should be amended to recite --the user’s--
“being suitably oriented” in claim 1, line 19 should be amended to recite --being oriented--
“a user’s shoulder” in claims 10 and 11, line 2 should be amended to recite --one of the user’s shoulders--
“chin segment” in claims 14 and 15, line 2 should be amended to recite --chin region--
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Popitz US 2012/0180220 A1.
Regarding claim 1, Popitz discloses an apparatus 1000 (fig. 10A/B) for treating snoring and/or sleep apnea ([0030]), said apparatus 1000 comprising a pillow (fig. 10B and [0043], the pillow 1000 having two head and neck recesses configured in accordance with the embodiment of figs. 1-7) having: a front surface 118; a rear surface 119 opposite the front surface 118; a left side surface 116; a right side surface 117 opposite the left side surface 116; a bottom surface; a top surface 115 opposite the bottom surface (fig. 1 and [0031]); a head recess 110 formed in the top surface 115 (fig. 2), the head recess 110 comprising: a bottom area for receiving and supporting a lateral side of a user’s face (fig. 3 shows the bottom surface of the head recess 110 in phantom lines, which is capable of supporting a lateral side of the user’s face when used as in fig. 6C), and a peripheral area spanning upwardly to the top surface 114 of the pillow 100 from the bottom area of the head recess 110 at a perimeter thereof (fig. 1, the peripheral area being the circumferential area directly adjacent the upper contour/opening of the head recess, within the head recess); and a neck channel 140 recessed in the top surface 115 and extending from the head recess 110 toward the front surface 118 of the pillow 110 to receive and support a lateral side of a user’s neck (fig. 2 and [0032]; the neck recess capable of supporting a lateral side of the neck when used as in fig. 6C); wherein the peripheral area of the head recess 110 includes a chin region reaching laterally outward from the neck channel 140 at a relative angle thereto toward one of the left and right side surfaces 116/117 of the pillow 110 for receipt of an underside of the user’s chin against said chin region, said chin region being suitably oriented relative to the neck channel 140 such that a user’s upper cervical spine resides in a substantially or fully relaxed non-extended state and a user’s mandible is maintained in a 

    PNG
    media_image1.png
    360
    505
    media_image1.png
    Greyscale

Regarding claim 5, Popitz discloses the relative angle at which the chin region reaches laterally outward from the neck channel being at least 80-degrees (annotated fig. A, the relative angle being obtuse).
Regarding claim 6, Popitz discloses a relative angle between an axis of the neck channel and the front surface of the pillow being between 80 and 100 degrees (annotated fig. A, the axis of the neck channel being perpendicular to the front surface of the pillow).
Regarding claim 7, Popitz discloses a relative angle between an axis of the neck channel and the front surface of the pillow being between 85 and 95 degrees (annotated fig. A, the axis of the neck channel being perpendicular to the front surface of the pillow).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popitz US 2012/0180220 A1 in view of Sramek US 2012/0073057 A1.
Regarding claim 8, Popitz discloses the claimed invention as discussed above.
Popitz is silent on one or more toppers each comprising a resiliently compressible material of greater compressibility than said pillow, including a first topper for placement on the top surface of said pillow in overlying relation to the head recess therein.
However, Sramek teaches a pillow 10 (fig. 2 and [0101]) comprising one or more toppers 3 each comprising a resiliently compressible material of greater compressibility than said pillow 10, including a first topper for placement on the top surface of said pillow 10 in overlying relation to the head recess therein (fig. 3 and [0103], cover 11 includes a fill 3 to surround the core 12, and the fill 3 has fill displacement parameters substantially softer than that of the core 12; the first topper is interpreted as the top half of the fill 3 overlying the top surface of the pillow 10; for this interpretation, the core 12 of fig. 29 is being used, which has an upper and lower recess, similar to Popitz’s head recesses; thus, when the core 12 of fig. 29 is within the cover 11/fill 3, the upper half/topper of the fill 3 overlies the top recess).

Regarding claim 9, Popitz in view of Sramek discloses the claimed invention as discussed above.
Popitz further discloses the pillow comprising an additional head recess and additional neck channel both recessed in the bottom surface of the pillow (fig. 10B and [0043], the pillow 1000 includes a second set of head and neck recesses as configured from fig. 1-7, on the bottom side).
Popitz is silent on said one or more toppers including a second topper for placement on the bottom surface of said pillow in overlying relation to the additional head recess therein.
However, Sramek further teaches said one or more toppers 3 including a second topper for placement on the bottom surface of said pillow 12 in overlying relation to the additional head recess therein (fig. 3 and [0103]; the core 12 of fig. 29 is being used in this interpretation, which has an upper and lower recess, similar to Popitz’s head recesses; thus, when the core 12 of fig. 29 is within the cover 11/fill 3, the lower half/topper of the fill 3 overlies the bottom recess).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the pillow of Popitz in view of Sramek with one or more toppers including a second topper for placement on the bottom surface of said pillow in overlying relation to the additional head recess therein, as taught by Sramek, “impart[ing] a soft feeling to the head” [0103] on both sides of the pillow.
Regarding claim 12, Popitz in view of Sramek discloses the claimed invention as discussed above.

However, Sramek further teaches a cover 11 having an interior space sized and shaped for receipt of both the pillow 12 and the one or more toppers 3 within said cover 11 (fig. 3 and [0103]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the pillow of Popitz in view of Sramek with a cover having an interior space sized and shaped for receipt of both the pillow and the one or more toppers within said cover, as taught by Sramek, in order to retain its contents in place with respect to each other to prevent unnecessary relative movement.
Regarding claim 13, Popitz in view of Sramek discloses the claimed invention as discussed above.
Popitz is silent on at least one of said one or more toppers having a uniform thickness.
However, Sramek further teaches at least one of said one or more toppers having a uniform thickness (fig. 3, the top half of fill 3, which is the first topper, has uniform thickness across its center portion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided at least one of said one or more toppers of Popitz in view of Sramek with a uniform thickness, as taught by Sramek, to provide even support to the head when in use.
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popitz US 2012/0180220 A1.
Regarding claims 14 and 15, Popitz discloses the claimed invention as discussed above.
Popitz is silent on a depth of the head recess at the chin segment thereof being at least 1-inch, and at least 2-inches.
.
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popitz US 2012/0180220 A1 in view of Chen US 2014/0317852 A1.
Regarding claim 17, Popitz discloses the claimed invention as discussed above.
Popitz is silent on the pillow comprising a multi-layer construction comprising a first piece having a head-shaped cutout therein forming the peripheral area of the head recess, and an underlying second piece beneath the first piece and defining the bottom area of the head recess.
However, Chen teaches an analogous pillow (fig. 4 and [0040]) comprising a multi-layer construction comprising a first piece 30 having a head-shaped cutout 31 therein forming the peripheral area of the head recess (fig. 4 and [0040], cutting is used to form hollow compartment 31, which forms the periphery of the a recess for receiving the head), and an underlying second piece 50 beneath the first piece 30 and defining the bottom area of the head recess 31 (fig. 4 and [0040], support cushion 50 underlies pillow 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the pillow of Popitz to comprise a multi-layer construction comprising a first piece having a head-shaped cutout therein forming the peripheral area of the head recess, and an underlying second piece beneath the first piece and defining the bottom area of the head recess, as taught by Chen, to optionally increase the height of the pillow ([0040]).
Regarding claim 18, Popitz in view of Chen discloses the claimed invention as discussed above.

However, Chen further teaches cutting the head-shaped cutout 31 in the first piece 30 ([0040], cutting is used to form hollow compartment 31), and then bonding the first and second pieces 30/50 together ([0040], support cushion 50 is attached to bottom of pillow 30 via taping).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the method of Popitz in view of Chen with the step of cutting the head-shaped cutout in the first piece, and then bonding the first and second pieces together, as taught by Chen, to optionally increase the height of the pillow ([0040]).
Allowable Subject Matter
Claims 2-4, 10, 11, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Treace US 3,694,831 discloses a medical head support 11 with a recess for the head (figs. 1 and 4)
Guez US 7,316,041 B2 discloses a pillow 10 with a recess for the head and shoulders (figs. 1 and 2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Examiner, Art Unit 3786